internal_revenue_service department of the treasury washington d c person to contact telephone number refer reply to cc ebeo br 1-plr-108163-98 date date index number number release date do legend employer plan trust dear this is in response to your request for a ruling submitted on behalf of the employer regarding the federal_income_tax consequences under sec_83 sec_402 sec_404 sec_451 sec_671 and sec_677 of the internal_revenue_code code with respect to the employer’s nonqualified_deferred_compensation_plan plan and the plan’s related trust trust the employer has adopted the plan to provide nonqualified_deferred_compensation benefits for certain eligible employees creating an incentive for the employees’ performance and their continued employment with the employer an employee becomes a participant in the plan only after entering into a written_agreement with the employer specifying that the employee is a participant and the effective date of the participation the general administration of the plan will be delegated to a compensation committee the members of which will be appointed by the company executive committee decisions of the compensation committee which will consist of at least three individuals will be determined by the majority vote of the committee cc ebeo br 1-plr-108163-98 within days following the end of each plan_year the employer will credit to the account of each participant an amount equal to percent of that participant’s annual salary if he or she was employed by the employer on the last day of the plan_year in addition to the preceding nonelective_contribution the compensation committee may specify an elective contribution to be made to the plan for each participant employed on the last day of the plan_year while the plan provides a target amount for elective contributions the compensation committee may vary the amount of such contributions for any reason including a reduction to reflect the earnings credited to the participant’s account that are taxable to the employer in order to help the employer satisfy its obligation to its employees under the plan the employer has established a_trust the contributions for each participant will be paid to the trustee which will hold the contributions in separate_accounts for each participant the participant’s account will be invested by the trustee as directed by the compensation committee every plan_year percent of the net_investment_income and all investment losses will be credited or debited to each participant's account the remaining percent of earnings attributable to all participants' accounts will be distributed to the employer as a reimbursement for the income_tax_liability incurred by the employer on such earnings investment_expenses attributable to each participant's account will be charged against such account trustee fees will be allocated among the participants at the end of each plan_year in a ratio that each participant's account balance bears to the total of all participants' account balances held by the trustee at the beginning of the plan_year each participant will be entitled to receive benefits from his or her account beginning on the earliest of the participant's death disability or normal_retirement_date disability is defined in the plan as the permanent inability of a participant to continue to perform his or her regular duties as an employee due to physical or mental impairment normal_retirement_date is defined as the later of the first day of the calendar month following the participant's sixty-fifth birthday or termination of employment with the employer the benefit may be in the form of a lump sum payment or in any form of annuity that is commercially available the annuity will be paid in equal monthly installments with a value that is the actuarial equivalent to the participant's account balance at the time the participant is eligible to receive benefits or a combination of a partial lump sum and an annuity the participant will elect the form of benefit prior to participation in the plan while the participant may not change the form of benefit once such benefit is elected he or she may elect different forms of benefit for death disability or normal retirement a participant who terminates employment with the employer for any reason other than death or disability will be vested in his or her account balance in accordance with the graded_vesting schedule provided in the plan however a participant will be fully vested in his or her account balance upon the occurrence of death or disability if such cc ebeo br 1-plr-108163-98 event occurred while employed by the employer upon a participant’s termination of employment prior to death disability or normal retirement all forfeited amounts will be distributed to the employer concurrently the participant will be paid the vested portion of his or her account balance in accordance with the provisions of revenue_procedure rev_proc 1992_2_cb_428 the plan states that it is intended to be unfunded for tax purposes and for purposes of title i of erisa the plan provides that the participants do not have any ownership_interest in their accounts and that they have the status of general unsecured creditors of the employer with respect to the amounts deferred in their accounts all amounts deferred remain the property of the employer and may be attached or otherwise reached by the employer's general creditors until such amounts are distributed to the participants the plan constitutes no more than a mere promise by the employer to make benefit payments in the future under the plan a participant's right to benefit payments may not be anticipated alienated sold transferred assigned pledged encumbered attached or garnished by creditors of the participant or the participant's beneficiary by agreement with an unrelated third party trustee the employer has established the trust in order to provide a source from which the employer may pay its obligations to participants the employer has represented that the trust conforms with the model provisions set forth in revproc_92_64 1992_2_cb_422 additionally the employer has represented that the trust does not contain any inconsistent language that conflicts with the model trust language the employer further represents that the trust is a valid trust under state law and that all material terms and provisions of the trust including the creditors' rights clause are enforceable under the appropriate state law the employer also represents that the trustee of the trust is an independent third party granted corporate trustee powers under the appropriate state law sec_83 of the code provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount_paid if any for the property is includable in the gross_income of the person who performed the services in the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture sec_1_83-3 of the income_tax regulations regulations provides that for purposes of sec_83 the term property includes real and personal_property other than either money or an unfunded and unsecured promised to pay money or property in the future property also includes a beneficial_interest in assets including money transferred or set_aside from claims of the transferor's creditors for example in a_trust or escrow account sec_402 of the code provides that contributions made by an employer to an employees' trust that is not exempt from tax under sec_501 of the code are cc ebeo br 1-plr-108163-98 includable in the employees’ gross_income in accordance with sec_83 of the code except that the value of the employees’ interest in the trust will be substituted for the property’s fair_market_value in applying sec_83 sec_404 of the code provides the general deduction timing rules applicable to any plan or arrangement for the deferral of compensation regardless of the code section under which the amounts might otherwise be deductible pursuant to sec_404 of the code and sec_1_404_a_-12 of the regulations compensation deferred under a nonqualified_plan or arrangements is deductible in the taxable_year in which they are paid or made available to the employee whichever is earlier provided that they otherwise meet the requirements for deductibility sec_451 of the code and sec_1_451-1 of the regulations provide that an item_of_gross_income is includable in gross_income in the taxable_year in which it is actually or constructively received by the taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 of the regulations income is constructively received in the taxable_year during which it is credited to a taxpayer’s account set apart or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions various revenue rulings have considered the tax consequences of nonqualified_deferred_compensation arrangements revenue_ruling rev_rul 1960_1_cb_174 situations holds that a mere promise to pay not represented by notes or secured in any way does not constitute receipt of income within the meaning of the cash_receipts_and_disbursements_method of accounting see also revrul_69_649 1969_2_cb_106 and revrul_69_650 1969_2_cb_106 in revrul_72_25 1972_1_cb_127 and revrul_68_99 1968_1_cb_193 an employee does not receive income as a result of the employer’s purchase of an insurance_contract to provide a source of funds for deferred_compensation because the insurance_contract is the employer’s asset subject_to claims of the employer’s creditors under the economic_benefit_doctrine an employee has current includable income from an economic or financial benefit received as compensation even if the benefit is not in cash form economic benefit applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for the employee’s sole benefit 16_tc_244 aff’d per curiam 194_f2d_541 6th cir see also revrul_60_31 situation sec_301_7701-4 of the regulations provides that an arrangement generally will be treated as a_trust under the code if it can be shown that the purpose of the arrangement is to vest in trustees the responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of a business for cc ebeo br 1-plr-108163-98 profit sec_671 of the code states that in situations where a grantor is treated as the owner of any portion of a_trust under subpart e part i subchapter_j chapter subtitle a of the code there shall then be included in computing the taxable_income and credits of the grantor those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter of the code in computing taxable_income or credits against the tax of an individual sec_677 of the code provides that the grantor shall be treated as the owner of any portion of a_trust whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be held or accumulated for future distribution to the grantor sec_1_677_a_-1 of the regulations provides that under sec_677 of the code a grantor is in general treated as the owner of a portion of a_trust whose income is or in the discretion of the grantor or a nonadverse_party or both may be applied in discharge of a legal_obligation of the grantor under the terms of the trust assets are placed in trust to provide deferred_compensation benefits to participants and their beneficiaries however in the event the employer becomes insolvent the trustee will have the obligation to hold the trust assets for the benefit of the employer’s general creditors the trust defines insolvency for purposes of the trust agreement as the employer being unable to pay its debts as they become due or the employer is subject_to a pending proceeding as a debtor under the united_states bankruptcy code the trust further provides that participants and their beneficiaries may pursue their rights as general creditors of the employer with respect to deferred_compensation benefits to which they are due under the plan if the participant’s account is wholly or partially unavailable to provide benefits to the participant the employer shall pay the participant as an unsecured general_creditor an amount equal to that which each participant would have received if such insolvency bankruptcy or seizure did not take place provided that i the creation of the trust does not cause the plan to be other than unfunded for purposes of title i of erisa and ii the provision in the trust requiring use of the trust assets to satisfy the claims of general creditors in the event of insolvency is enforceable by the general creditors of the employer under federal as well as state law and based on the information submitted and representations made we conclude that the plan in combination with the use of the trust effectively defers compensation to an employee for federal_income_tax purposes until the deferred_compensation is actually made available to the employee and that the employee will not be in cc ebeo br 1-plr-108163-98 constructive receipt of income nor incur economic benefit on account of the adoption or maintenance of the plan and trust this ruling applies to the copies of the plan and trust submitted with your letter dated date as amended in your letters dated date date and date this ruling is contingent on the adoption of the plan and the proposed amendments to the plan and the trust if the plan or the trust is otherwise modified this ruling may no longer apply this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that this ruling may not be used or cited as precedent except as specifically ruled on above no opinion is expressed as to the federal_income_tax consequences of the above transaction under any other provision of the code in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely charles t deliee chief branch office of the associate employee_benefits and exempt chief_counsel organizations
